                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

STANLEY LEON WADDELL,

            Petitioner,

v.                                        Civ. Action No. 1:18-CV-218
                                                     (Kleeh)

WARDEN JENNIFER SAAD,

            Respondent.


       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 11]
           AND DENYING AND DISMISSING PETITION AS MOOT

      On December 10, 2018, the pro se Petitioner, Stanley Leon

Waddell (“Waddell”), filed a Petition for Habeas Corpus Pursuant

to 28 U.S.C. § 2241. Waddell argued that his predicate convictions

for   his   enhanced   career-offender   sentence   no   longer   qualify,

rendering his continued incarceration illegal.

      Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi (the “Magistrate Judge”) for initial review. On August 20,

2019, the Magistrate Judge entered a Report and Recommendation

(“R&R”), recommending that the Court deny and dismiss the petition

as moot because Waddell is no longer incarcerated. The R&R also

informed the parties that they had fourteen days (and an additional

three days for mailing) from the entry of the R&R to file “specific

written objections, identifying the portions of the Report and

Recommendation to which objection is made, and the basis of such
WADDELL V. SAAD                                                  1:18-CV-218

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 11]
            AND DENYING AND DISMISSING PETITION AS MOOT

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.” Service of the R&R was accepted on

August 28, 2019. To date, no objections have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless   they   are   clearly   erroneous.      See    Diamond   v.   Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because   no    party   has   objected,    the    Court    is   under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [ECF No. 11]. The petition

is   DENIED and DISMISSED AS MOOT. This action is STRICKEN from the

Court’s active docket.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

                                      2
WADDELL V. SAAD                                        1:18-CV-218

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 11]
           AND DENYING AND DISMISSING PETITION AS MOOT

counsel of record and to the pro se Petitioner, via certified mail,

return receipt requested, at the last known address as shown on

the docket.

     DATED: November 26, 2019


                                ____________________________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                  3
